Supreme Court of Florida
                                   ____________

                                  No. SC17-1812
                                  ____________

                           THOMAS DEWEY POPE,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [February 28, 2018]

PER CURIAM.

      We have for review Thomas Dewey Pope’s appeal of the circuit court’s

order denying Pope’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Pope’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.), cert.

denied, 138 S. Ct. 513 (2017), Pope responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.
      After reviewing Pope’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Pope is not entitled to relief. Pope

was sentenced to death following a jury’s recommendation for death by a vote of

nine to three, and his sentence of death became final in 1984. Pope v. State, 441
So. 2d 1073, 1075 (Fla. 1983); Pope v. Sec’y for Dep’t of Corrs., 680 F.3d 1271,

1278 (11th Cir. 2012). Thus, Hurst does not apply retroactively to Pope’s sentence

of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Pope’s motion.

      The Court having carefully considered all arguments raised by Pope, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Broward County,
     Michael I. Rothschild, Judge - Case No. 061981CF003047A88810




                                        -2-
Neal Dupree, Capital Collateral Regional Counsel, William M. Hennis III,
Litigation Director, and Rachel Day, Chief Assistant Capital Collateral Regional
Counsel, Southern Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Leslie T. Campbell,
Senior Assistant Attorney General, West Palm Beach, Florida,

      for Appellee




                                       -3-